DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/28/2020 has been entered. Claims 1-5, 10, 17-18, and 20-21 have been canceled. Claims 6 and 11 have been amended. Claims 6-8, 11-16, and 19 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-10 of the Remarks, filed 12/28/2020, with respect to the rejection(s) of claim(s) 6-8, 11-16, and 19 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burns et al (US Pub. 20180101986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US Pub. 20190369752) in view of Burns et al (US Pub. 20180101986).
Regarding claim 6
A method of operating a stylus device for use in an Augmented/Virtual Reality (AR/VR) environment, (refer to fig. 11 and paragraphs 98, 100. Describes in operation 1110, manipulation of a stylus by a user may be sensed, such as by at least one sensor on the stylus. Para. 100, describes: In operation 1130, the stylus may be tracked in a VR/AR/MR environment based on at least one of the sensed manipulation of operation 1110 and the image of the tracking component captured in operation 1120) the method comprising: 
Receiving first data that indicates that a tip of the stylus device being pressed against a physical surface, the first data generated by a first sensor set configured at the tip of the stylus device while the tip is pressed against the physical surface, the first sensor set controlled by one or more processors disposed within the stylus device, (refer to fig. 8 and paragraph 38, 89. Describes the processing subsystem 110 may include one or more processing devices or physical processors for providing content to the HMD device 105 in accordance with information received from one or more of: the stylus 170. Para. 89, describes: If the surface mode is indicated by the user, then pressure exerted on the stylus 800 against the surface may be sensed by the tip subsystem 804, such as during the first, second, and fourth movements 852, 854, and 858); 
Generating a virtual drawing output function that tracks the location of the tip along the physical surface while the tip is pressed against the physical surface in response to receiving the first data, (refer to fig. 7-8 and paragraphs 78, 89. Describes the tip subsystem may measure a magnitude and/or direction of the tip pressure 732. In addition, the tip subsystem 704 may be configured to detect a translation (e.g., rolling, dragging, etc.) action of the tip end portion 706 in open space or against a real-world surface. Para. 89, describes: where the tip subsystem 804 employs a roller or other device for tracking interaction with a surface, rolling or dragging the tip end portion 806 across a surface may provide additional data for indicating an intended writing or drawing operation); 
Receiving second data corresponding to an input element on the stylus device being pressed by a user, the second data generated by a second sensor set configured on a surface of the stylus device and controlled by the one or more processors, (refer to fig. 1, 7 and paragraphs 38, 79. Describes the processing subsystem 110 may include one or more processing devices or physical processors for providing content to the HMD device 105 in accordance with information received from one or more of: the stylus 170. Para. 79, describes: a user may press the mechanical buttons 714A, 714B to select or switch modes of the stylus 700 or an associated HMD system, such as a surface mode, a non-surface mode); 
Ikeda does not explicitly disclose:
Continuously generating the virtual drawing output function that tracks the location of the tip of the stylus as it moves from the physical surface to in-air use in response to contemporaneously receiving the second data corresponding to the user still pressing the input element and ceasing to receive first data that indicates that the tip of the stylus is pressed against the physical surface; and 
Ceasing the generation of the virtual drawing output function in response to ceasing to receive the first data indicating that the tip of the stylus device is being pressed against the physical surface and ceasing to receive the second data.
Burns teaches:
Continuously generating the virtual drawing output function that tracks the location of the tip of the stylus as it moves from the physical surface to in-air use in response to contemporaneously receiving the second data corresponding to the user still pressing the input element and ceasing to receive first data that indicates that the tip of the stylus is pressed against the physical surface, (refer to fig. 5A-C and paragraphs 81-82. Describes when a lock is released on a drawing surface, it can be automatically switched to another drawing surface such that drawing input is referenced to the other drawing surface. Thus, the user may continue to draw on the other drawing surface. As another option, releasing a lock may automatically switch drawing input from the locked drawing mode to a free space drawing mode. Para. 82, describes: the user could select another drawing surface to cause the lock to be switched to that drawing surface, or select free space to cause the drawing input to transition to free space. As another example, drawing surface manager 116 can release a lock based on a user pressing and/or releasing one or more trigger buttons on an input device(s));
Ceasing the generation of the virtual drawing output function in response to ceasing to receive the first data indicating that the tip of the stylus device is being pressed against the physical surface and ceasing to receive the second data, refer to fig. 5A and paragraphs 84, 27. Describes the user has provided drawing 564 to drawing surface 560 using input device 520, which provides spatial input to the drawing interface. Subsequently, the user can move user input device 520 away from drawing surface 560. Drawing surface manager 116 can detect user input corresponding to this motion and release the lock accordingly. Para. 27, describes: Based on detecting this spatial input (e.g., based on a distance between a cursor and the drawing surface), drawing on the drawing surface may be terminated. This may include disabling a lock of a drawing interface on drawing input to the drawing surface).
The two references are analogous art because they both relate with the same field of invention of Virtual reality device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate continuous transition from 2D to a 3D surface as taught by Burns with the input device in the virtual reality system of Ikeda. The motivation to combine the Burns reference is to provide an intuitive means for users to generate drawings via user input in a 3D virtual reality environment.
Regarding claim 11, Ikeda discloses:
A stylus device for use in an Augmented Reality or Virtual Reality (AR/VR) environment, (refer to fig. 4 and paragraphs 60-61. Describes a stylus 400. Para. 61, describes: to facilitate and/or enable tracking of the stylus 400 within a real-world environment, for tracking within a VR/AR/MR environment
A housing configured to be held by a user while in use, (refer to fig. 4 and paragraph 60. Describes the stylus 400 includes an elongated housing 402 that is dimensioned (e.g., sized and shaped) to be grasped by a user's hand) the housing including: 
A first sensor set configured at an end of the housing, (refer to fig. 4 and paragraph 60. Describes a tip subsystem 404 may positioned at a tip end portion 406 of the stylus 400); and 
A second sensor set configured on a surface of the housing, (refer to fig. 4 and paragraph 65. Describes at least one pressure sensor 418 may be disposed on or in the elongated housing 402) the first and second sensor sets controlled by and in electronic communication with one or more processors, (refer to fig. 1 and paragraph 38. Describes the processing subsystem 110 may include one or more processing devices or physical processors for providing content to the HMD device 105 in accordance with information received from one or more of: the stylus 170) 
Wherein the one or more processors are configured to generate a function in response to the first sensor set detecting a first pressing force that is caused when the end of the housing is pressed against a physical surface, (refer to fig. 3 and paragraph 52. Describes the tip subsystem 310 may be used to facilitate such actions by sensing manipulation of the tip, including sensing pressure on the tip (imparted, for example, by a user's hand or an object), sensing motion of the tip in space, sensing that the tip has been dragged across a surface, sensing the orientation and/or position of the tip)
Wherein the one or more processors are configured to generate the function in response to the second sensor set detecting a second pressing force that is caused when the user presses the second sensor set, (refer to fig. 1, 7 and paragraphs 38, 79. Describes the processing subsystem 110 may include one or more processing devices or physical processors for providing content to the HMD device 105 in accordance with information received from one or more of: the stylus 170. Para. 79, describes: the mechanical buttons 714A, 714B may be used to make a selection or perform an action in a VR/AR/MR environment, such as to interact with a virtual object, to begin a writing or drawing operation, to erase or delete a virtual object, to display a virtual image) 
Wherein a parameter of the function is modulated based on a magnitude of either the first pressing force or the second pressing force, (refer to fig. 3 and paragraph 52. Describes the tip subsystem 310 may be used to facilitate such actions by sensing manipulation of the tip, including sensing pressure on the tip (imparted, for example, by a user's hand or an object), sensing motion of the tip in space, sensing that the tip has been dragged across a surface, sensing the orientation and/or position of the tip) Page 3 of 10Appl. No. 16/370,648
Ikeda does not explicitly disclose:
Wherein the one or more processors are configured to stop generating the function when the first sensor set detects that the end of the housing has 
Wherein the one or more processors are configured to continue generating the function when the first sensor set detects that the end of the housing has transitioned from being pressed against the physical surface to operating in-air, and the second sensor set indicates that the user is pressing the second sensor.
Burns teaches:
Wherein the one or more processors are configured to stop generating the function when the first sensor set detects that the end of the housing has transitioned from being pressed against the physical surface to operating in-air, and the second sensor set indicates that the user is not pressing the second sensor set, (refer to fig. 1, 5A-C and paragraphs 81-82, 38. Describes when a lock is released on a drawing surface, it can be automatically switched to another drawing surface such that drawing input is referenced to the other drawing surface. Thus, the user may continue to draw on the other drawing surface. As another option, releasing a lock may automatically switch drawing input from the locked drawing mode to a free space drawing mode. Para. 82, describes: the user could select another drawing surface to cause the lock to be switched to that drawing surface, or select free space to cause the drawing input to transition to free space. As another example, drawing surface manager 116 can release a lock based on a user pressing and/or releasing one or more trigger buttons on an input device(s). Para. 38, Describes the processing subsystem 110 may include one or more processing devices or physical processors for providing content to the HMD device 105) and 
Wherein the one or more processors are configured to continue generating the function when the first sensor set detects that the end of the housing has transitioned from being pressed against the physical surface to operating in-air, and the second sensor set indicates that the user is pressing the second sensor, (refer to fig. 1, 5A and paragraphs 84, 27, 38. Describes the user has provided drawing 564 to drawing surface 560 using input device 520, which provides spatial input to the drawing interface. Subsequently, the user can move user input device 520 away from drawing surface 560. Drawing surface manager 116 can detect user input corresponding to this motion and release the lock accordingly. Para. 27, describes: Based on detecting this spatial input (e.g., based on a distance between a cursor and the drawing surface), drawing on the drawing surface may be terminated. This may include disabling a lock of a drawing interface on drawing input to the drawing surface. Para. 38, Describes the processing subsystem 110 may include one or more processing devices or physical processors for providing content to the HMD device 105).
Regarding claim 11, see the motivation of claim 6.
Regarding claim 7, Ikeda discloses:
Wherein the first data includes a first detected 2pressing force corresponding to a magnitude of force detected by the first sensor set, (refer to fig.  7 and paragraph 78. Describes a tip pressure 732 exerted on the tip end portion 706 of the stylus 700 may be detected by the tip subsystem 704. In some embodiments, the tip subsystem may measure a magnitude and/or direction of the tip pressure 732. In addition, the tip subsystem 704 may be configured to detect a translation (e.g., rolling, dragging, etc.) action of the tip end portion 706 in open space or against a real-world surface) and wherein 3the second data includes a second detected pressing force corresponding to a magnitude of force 4detected by the second sensor set, (refer to fig. 7 and paragraph 79. Describes the mechanical buttons 714A, 714B may be used to make a selection or perform an action in a VR/AR/MR environment, such as to interact with a virtual object, to begin a writing or drawing operation, to erase or delete a virtual object, to display a virtual image (e.g., a menu, object, selection tool, etc.), to enlarge or shrink a virtual object).
Regarding claim 8, Ikeda discloses:
Modulating a parameter of the 2function based on either of the first detected pressing force or the second detected pressing force, (refer to fig. 7 and paragraph 82. Describes pressure sensor matrix 718 may, in some embodiments, detect both a presence and a magnitude of pressure in one or multiple locations on the pressure sensor matrix 718. Exerting pressure on the pressure sensor matrix 718 may provide various indications to an associated HMD system, such as readiness for a writing or drawing operation, activation of a virtual mechanism, selection of a virtual or real-world object, manipulation of a virtual object, etc).
Regarding claim 14, Ikeda discloses:
A touch-sensitive 2touchpad configured on the surface of the housing, the touchpad controlled by and in electronic 3communication with the one or more processors, wherein the touchpad is configured to detect a 4third pressing force on a surface of the touchpad, (refer to fig. 7 and paragraph 81. Describes the touch strip 712 may be configured to detect a user touching the touch strip 712. In some embodiments, a user may manipulate the stylus 700 with a dragging touch 742 on the touch strip 712. The dragging touch 742 may be a gesture that results in different actions, depending on a particular application).
Regarding claim 16, Ikeda discloses:
A third sensor set coupled to one or more sides of the housing and configured to be gripped by a user while the stylus 3device is in use, 4wherein the third sensor set is controlled by and in electronic communication with 5the one or more processors, and  6wherein the one or more processors are configured to generate a second function 7in response to the third sensor set detecting a gripping force that is caused when the user grips 8the third sensor set, (refer to fig. 1, 7 and paragraphs 38, 82. Describes the processing subsystem 110 may include one or more processing devices or physical processors for providing content to the HMD device 105 in accordance with information received from one or more of: the stylus 170. Para. 82, describes: pressure sensor matrix 718 may, in some embodiments, detect both a presence and a magnitude of pressure in one or multiple locations on the pressure sensor matrix 718. Exerting pressure on the pressure sensor matrix 718 may provide various indications to an associated HMD system, such as readiness for a writing or drawing operation, activation of a virtual mechanism, selection of a virtual or real-world object, manipulation of a virtual object).
Regarding claim 19, Ikeda discloses:
A communications 2module disposed in the housing and controlled by the one or more processors, the 3communications module configured to establish a wireless electronic communication channel 4between the stylus device and at least one host computing device, (refer to fig. 1, 9 and paragraphs 38, 94. Describes the processing subsystem 110 may include one or more processing devices or physical processors for providing content to the HMD device 105 in accordance with information received from one or more of: the stylus 170. Para. 94, describes: a processing subsystem may be in communication (e.g., wired or wireless communication) with both the stylus 902 and the HMD device 904. Such a processing subsystem may be remote from the HMD device 904 and from the stylus 902 and/or formed as an integral part of the HMD device 904 or an integral part of the stylus 902).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US Pub. 20190369752) in view of Burns et al (US Pub. 20180101986) in further view of Nagisetty et al (US Pub. 20180204426).
Regarding claim 12, Ikeda discloses:
Wherein the first sensor set coupled to a nib on the end of the housing, (refer to fig. 7 and paragraph 78. Describes a tip pressure 732 exerted on the tip end portion 706 of the stylus 700 may be detected by the tip subsystem 704).
Ikeda and Burns do not explicitly disclose:
a load cell
Nagisetty teaches:
A load cell, (refer to fig. 1 and paragraph 28. Describes in some examples, the example haptic effect sensor 170 includes a load cell)
The two references are analogous art because they both relate with the same field of invention of haptic effect sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate load cell as taught by Nagisetty with the continuous transition from 2D to a 3D surface as taught by Burns with the input device in the virtual reality system of Ikeda. The motivation to combine the Nagisetty reference is to sense or measure a displacement, a force applied on a sensor.
Regarding claim 13
Wherein the second sensor set coupled to a button on the surface of the housing, (refer to fig. 4 and paragraph 63. Describes at least one mechanical button 414 may be positioned under the touch strip 412, or in other locations on or in the elongated housing 402 e.g., at or near the tip end portion 406, at or near the back end portion 410).
Ikeda and Burns do not explicitly disclose:
a load cell
Nagisetty teaches:
A load cell, (refer to fig. 1 and paragraph 28. Describes in some examples, the example haptic effect sensor 170 includes a load cell)
Regarding claim 13, see the motivation of claim 12.
Regarding claim 15, Ikeda discloses:
Wherein touchpad coupled thereto, wherein the one or more processors are configured to determine a resultant 3force signal based on a magnitude of the third pressing force and a location of the third pressing force relative, (refer to fig. 1, 7 and paragraphs 38, 78. Describes the processing subsystem 110 may include one or more processing devices or physical processors for providing content to the HMD device 105 in accordance with information received from one or more of: the stylus 170. Para. 81, describes: the touch strip 712 may be configured to detect a user touching the touch strip 712. A dragging touch 742 on the touch strip 712 may result in scrolling through virtual objects or options displayed on an associated HMD device, swiping across a virtual object, moving a virtual object, enlarging or shrinking a virtual object).
Ikeda and Burns do not explicitly disclose:
One or more load cell
Nagisetty teaches:
A load cell, (refer to fig. 1 and paragraph 28. Describes in some examples, the example haptic effect sensor 170 includes a load cell)
Regarding claim 15, see the motivation of claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/09/2021